DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-045465, filed on 03/13/2019 was received with the present application.

Election/Restrictions

Applicant’s election without traverse of species I (represented by Figures 1-3) encompassing claims 1 and 7 in the reply filed on 11/16/2021 is acknowledged. Claims 2-6 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II-X (represented by corresponding Figures 4-12), and there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021. The requirement is therefore made FINAL.

Examiner acknowledge the addition of claim 9 in the amendments filed on 03/10/2022. However, lines 8-9 and 15-17 of claim 9 explicitly recites, the protruding part being provided to the tip portion on the tensioner body of tensioner, said tip portion being located on the side where the cylindrical plunger protrudes outwards from the cylindrical plunger bore of the tensioner, and the said protruding part being configured to engage/ contact the rocking lever. This results in the claim 9 being drawn exclusively to species IX (represented by corresponding Figure 11). Thus, newly filed claim 9 will also be withdrawn by the examiner as being directed to a nonelected species IX.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Perissinotto et al. (U.S. PGPUB 2007/0082775A1 hereinafter referred to as “Perissinotto”), in view of Takagi et al. (U.S. PGPUB US 2016/0123436A1 hereinafter referred to as “Takagi”).

In regards to claims 1, Perissinotto teach (Figure 1) a tensioner unit (timing chain drive 1) comprising: a tensioner (chain tightener 3) including a tensioner body (cylinder 4) having a cylindrical plunger bore (hollow inner bore of the cylinder 4 which accommodates the piston 5) with an open end, a cylindrical plunger (piston 5) slidably inserted in the cylindrical plunger bore (hollow inner bore of the cylinder 4), and a biasing means (spring disposed within the cylinder 4 of the chain tightener 3, as described in paragraphs 0024-0025, 0028, and 0030) biasing the cylindrical plunger (piston 5) outward of the cylindrical plunger bore (hollow inner bore of the cylinder 4); a rocking lever (tensioner blade 6) including a guide surface (sliding coating 7) that makes sliding contact with an endless running transmission member (timing chain 8), a rockably supported boss part (pivotal point of the tensioner blade 6, as described in paragraph 0025), an abutment surface (underside portion of the tensioner blade 6 that engages the piston 5) provided on an opposite side from the guide surface (sliding coating 7) for abutment with the cylindrical plunger (piston 5), and a protruding part (projection 9) that is provided near the abutment surface (underside portion of the tensioner blade 6 that engages the piston 5); a protruding amount ‘h’ (safe engagement length/ distance ‘c’) of a lead part of the cylindrical plunger (portion of the piston 5 that extends out of the cylinder 4 when the piston 5 is fully retracted into the cylinder 4) can be measured from a tip end surface on an opened side of the tensioner body (upper edge of the cylinder 4), while an interval ‘H’ (minimum displacement length/ distance ‘b’) can be measured between the abutment surface (underside portion of the tensioner blade 6 that engages the piston 5) of the rocking lever (tensioner blade) and the tip end surface on the opened side of the tensioner body (upper edge of the cylinder 4) when the protruding part (projection 9) is brought into contact with an component affixed to an engine (element of the internal combustion engine/ engine block 2, as described in paragraph 0034); wherein, the lead part of the cylindrical plunger (portion of the piston 5 that extends out of the cylinder 4 when the piston 5 is fully retracted into the cylinder 4) is defined as a part protruding from the cylindrical plunger bore (hollow inner bore of the cylinder 4) when the cylindrical plunger (hollow inner bore of the cylinder 4) sits on a bottom of the cylindrical plunger bore (closed lower end of the hollow inner bore of the cylinder 4) of the tensioner body (cylinder 4); and wherein, protruding amount ‘h’ (safe engagement length/ distance ‘c’) and the interval ‘H’ (minimum displacement length/ distance ‘b’) satisfy the relationship of h < H (paragraphs 017-0021 and 0028-0036 reveal, the safe engagement length/ distance ‘c’ occurring when the chain tightener 3 is in the non-operating condition or when the axial extension movement of the piston 5 is caused only by the spring force of the spring disposed within the chain tightener 3 without any assistance from oil pressure and when the projection 9 on the tensioner blade 6 remain abut against an element of the internal combustion engine/ engine block 2; where the safe engagement length/ distance ‘c’ is always shorter/ smaller than the minimum displacement length/ distance ‘b’. Therefore, it is conceivable that even when the piston 5 is fully retracted into the hollow inner bore of the cylinder 4 so that the piston 5 contacts the closed lower end of the hollow inner bore of the cylinder 4, the safe engagement length/ distance ‘c’ will still be shorter/ smaller than the minimum displacement length/ distance ‘b’) (see also paragraphs 0024-0036). Perissinotto additionally disclose (in paragraph 0033-0034), that the protruding part (projection 9) can be provided at any arbitrary position on the side of the rocking lever (tensioner blade 6) that has the abutment surface (underside portion of the tensioner blade 6 that engages the piston 5) as long as safe engagement between the guide surface (sliding coating 7) of the rocking lever (tensioner blade 6) and the endless running transmission member (timing chain 8) is always maintained. Yet, Perissinotto fail to explicitly teach, the protruding part (projection 9) provided to the rocking lever (tensioner blade 6) at a location that allows it to contact the tip end surface of the tensioner body (upper edge of the cylinder 4).
Nevertheless, Takagi teach (Figures 1-6) a tensioner unit (tensioner 100 and rocking lever 150) comprising: a tensioner (tensioner 100) including a tensioner body (tensioner body 110) having a cylindrical plunger bore (cylindrical plunger housing hole 111), a cylindrical plunger (cylindrical plunger 120) slidably inserted in the cylindrical plunger bore (cylindrical plunger housing hole 111), and biasing means (bias means/ coil spring disclosed in paragraph 0043) that biases the cylindrical plunger (cylindrical plunger 120) outward of the cylindrical plunger bore (cylindrical plunger housing hole 111); a rocking lever (rocking lever 150) including a guide surface (guide surface 151) that makes sliding contact with an endless running transmission member (traveling timing chain ‘CH’), a rockably supported boss part (boss portion 152), and an abutment surface (pressing surface 153) provided on an opposite side from the guide surface (guide surface 151) for abutment with the cylindrical plunger (cylindrical plunger 120); the tensioner unit (tensioner 100 and rocking lever 150) having a protruding part (protruding portion 157) that is provided to the rocking lever (rocking lever 150) near the abutment surface (pressing surface 153) for abutment with the cylindrical plunger (cylindrical plunger 120) and that makes contact with a tip end surface of the tensioner body (upper end surface of the tensioner body 110 on which the tip protruding portion 112 is formed) when the rocking lever (rocking lever 150) displaces farthest toward the tensioner (tensioner 100); wherein, an interval ‘H’ (distance between the pressing surface 153 and the upper end surface of the tensioner body 110 when the protruding portion 157 is in endearment with the tensioner body 110) can be defined between the abutment surface (pressing surface 153) of the rocking lever (rocking lever 150) and the tip end surface of the tensioner body (upper end surface of the tensioner body 110) when the protruding part (protruding portion 157) is brought into contact with the tip end surface of the tensioner body (upper end surface of the tensioner body 110) (see also paragraphs 0042-0058).
Accordingly, using the suggestion in Takagi reference, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to reposition the protruding part on the rocking lever in Perissinotto’s tensioner unit at a location that is adjacent to the abutment surface of the rocking lever and/ or at a location that results in said protruding part contacting the tip end surface on the tensioner body of the tensioner, as opposed to contacting an element on the internal combustion engine/ engine block; specially since the protruding parts of the rocking levers taught by both Perissinotto and Takagi performs the same function (i.e. prevent excessive and undesirable displacement/ pivoting of the rocking lever away from the endless running transmission member when the cylindrical plunger is fully reattracted into the cylindrical plunger bore), and because such a modification would not alter the overall functionality/ performance of Perissinotto’s tensioner unit in any way. Furthermore, providing the rocking lever with a protruding part that is configured to directly engage the tip end surface on the tensioner body of the tensioner instead of an element on the internal combustion engine/ engine block will simplify the overall construction and operative design of the tensioner unit by eliminating the need for an additional distinct component that needs to be aligned precisely with the protruding part of the rocking lever. In other words, since the tensioner and the rocking lever in the tensioner unit proposed by Perissinotto are appropriately aligned with each other in order to facilitate adequate engagement between the cylindrical plunger of the tensioner and abutment surface of the rocking lever, it would have been an trivial solution for one of ordinary skill in the art to also aligned the protruding portion of the rocking lever, which is positioned near the abutment surface, with the tensioner body of the tensioner such that said protruding portion can directly contact the tip end surface of said tensioner body.

In regards to claims 7, Perissinotto teach (Figure 1) a rocking lever (tensioner blade 6) used in a tensioner unit (timing chain drive 1) that includes a tensioner body (cylinder 4) having a cylindrical plunger bore (hollow inner bore of the cylinder 4 which accommodates the piston 5) with an open end, a cylindrical plunger (piston 5) slidably inserted in the cylindrical plunger bore (hollow inner bore of the cylinder 4), and a biasing means (spring disposed within the cylinder 4 of the chain tightener 3, as described in paragraphs 0024-0025, 0028, and 0030) biasing the cylindrical plunger (piston 5) outward of the cylindrical plunger bore (hollow inner bore of the cylinder 4); the rocking lever (tensioner blade 6) comprising: a guide surface (sliding coating 7) that makes sliding contact with an endless running transmission member (timing chain 8), a rockably supported boss part (pivotal point of the tensioner blade 6, as described in paragraph 0025), an abutment surface (underside portion of the tensioner blade 6 that engages the piston 5) provided on an opposite side from the guide surface (sliding coating 7) for abutment with the cylindrical plunger (piston 5), and a protruding part (projection 9) that is provided near the abutment surface (underside portion of the tensioner blade 6 that engages the piston 5); a protruding amount ‘h’ (safe engagement length/ distance ‘c’) of a lead part of the cylindrical plunger (portion of the piston 5 that extends out of the cylinder 4 when the piston 5 is fully retracted into the cylinder 4) can be measured from a tip end surface on an opened side of the tensioner body (upper edge of the cylinder 4), while an interval ‘H’ (minimum displacement length/ distance ‘b’) can be measured between the abutment surface (underside portion of the tensioner blade 6 that engages the piston 5) of the rocking lever (tensioner blade) and the tip end surface on the opened side of the tensioner body (upper edge of the cylinder 4) when the protruding part (projection 9) is brought into contact with an component affixed to an engine (element of the internal combustion engine/ engine block 2, as described in paragraph 0034); wherein, the lead part of the cylindrical plunger (portion of the piston 5 that extends out of the cylinder 4 when the piston 5 is fully retracted into the cylinder 4) is defined as a part protruding from the cylindrical plunger bore (hollow inner bore of the cylinder 4) when the cylindrical plunger (hollow inner bore of the cylinder 4) sits on a bottom of the cylindrical plunger bore (closed lower end of the hollow inner bore of the cylinder 4) of the tensioner body (cylinder 4); and wherein, protruding amount ‘h’ (safe engagement length/ distance ‘c’) and the interval ‘H’ (minimum displacement length/ distance ‘b’) satisfy the relationship of h < H (paragraphs 017-0021 and 0028-0036 reveal, the safe engagement length/ distance ‘c’ occurring when the chain tightener 3 is in the non-operating condition or when the axial extension movement of the piston 5 is caused only by the spring force of the spring disposed within the chain tightener 3 without any assistance from oil pressure and when the projection 9 on the tensioner blade 6 remain abut against an element of the internal combustion engine/ engine block 2; where the safe engagement length/ distance ‘c’ is always shorter/ smaller than the minimum displacement length/ distance ‘b’. Therefore, it is conceivable that even when the piston 5 is fully retracted into the hollow inner bore of the cylinder 4 so that the piston 5 contacts the closed lower end of the hollow inner bore of the cylinder 4, the safe engagement length/ distance ‘c’ will still be shorter/ smaller than the minimum displacement length/ distance ‘b’) (see also paragraphs 0024-0036). Perissinotto additionally disclose (in paragraph 0033-0034), that the protruding part (projection 9) can be provided at any arbitrary position on the side of the rocking lever (tensioner blade 6) that has the abutment surface (underside portion of the tensioner blade 6 that engages the piston 5) as long as safe engagement between the guide surface (sliding coating 7) of the rocking lever (tensioner blade 6) and the endless running transmission member (timing chain 8) is always maintained. Yet, Perissinotto fail to explicitly teach, the protruding part (projection 9) provided to the rocking lever (tensioner blade 6) at a location that allows it to contact the tip end surface of the tensioner body (upper edge of the cylinder 4).
However, Takagi also teach (Figures 1-6) a rocking lever (rocking lever 150) for a tensioner unit (tensioner 100 and rocking lever 150); the rocking lever (rocking lever 150) comprising: a guide surface (guide surface 151) that makes sliding contact with an endless running transmission member (traveling timing chain ‘CH’), a rockably supported boss part (boss portion 152), and an abutment surface (pressing surface 153) provided on an opposite side from the guide surface (guide surface 151) for abutment with a cylindrical plunger (cylindrical plunger 120) of a tensioner (tensioner 100); the rocking lever (rocking lever 150) having a protruding part (protruding portion 157) provided near the abutment surface (pressing surface 153) for abutment with the cylindrical plunger (cylindrical plunger 120) and that makes contact with a tip end surface of a tensioner body (upper end surface of the tensioner body 110 on which the tip protruding portion 112 is formed) of the tensioner (tensioner 100) when the rocking lever (rocking lever 150) displaces farthest toward the tensioner (tensioner 100); wherein, an interval ‘H’ (distance between the pressing surface 153 and the upper end surface of the tensioner body 110 when the protruding portion 157 is in endearment with the tensioner body 110) is defined between the abutment surface (pressing surface 153) of the rocking lever (rocking lever 150) and the tip end surface of the tensioner body (upper end surface of the tensioner body 110) when the protruding part (protruding portion 157) is brought into contact with the tip end surface of the tensioner body (upper end surface of the tensioner body 110) (see also paragraphs 0042-0058).
Consequently, using the suggestion in Takagi reference, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to reposition the protruding part on Perissinotto’s rocking lever at a location that is adjacent to the abutment surface of said rocking lever and/ or at a location that results in said protruding part contacting the tip end surface on the tensioner body of the tensioner unit, as opposed to contacting an element on the internal combustion engine/ engine block; specially since the protruding parts of the rocking levers taught by both Perissinotto and Takagi performs the same function (i.e. prevent excessive and undesirable displacement/ pivoting of the rocking lever away from the endless running transmission member when the cylindrical plunger is fully reattracted into the cylindrical plunger bore), and because such a modification would not alter the overall functionality/ performance of Perissinotto’s tensioner unit in any way. Furthermore, providing the rocking lever with a protruding part that is configured to directly engage the tip end surface on the tensioner body of the tensioner unit instead of an element on the internal combustion engine/ engine block will simplify the overall construction and operative design of the tensioner unit by eliminating the need for an additional distinct component that needs to be aligned precisely with the protruding part of the rocking lever. In other words, since the tensioner and the rocking lever in the tensioner unit proposed by Perissinotto are appropriately aligned with each other in order to facilitate adequate engagement between the cylindrical plunger of the tensioner unit and abutment surface of the rocking lever, it would have been an trivial solution for one of ordinary skill in the art to also aligned the protruding portion of the rocking lever, which is positioned near the abutment surface, with the tensioner body of the tensioner unit such that said protruding portion can directly contact the tip end surface of said tensioner body.

Response to Arguments

With respect to applicant’s arguments on page 8 in the remarks filed on 03/10/2022, regarding the corresponding 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 112(d) rejections of claims 1 and 7, all have been fully considered and are persuasive. Therefore, said rejections has been withdrawn. 

With respect to applicant’s arguments on pages 9-10 in the remarks filed on 03/10/2022, regarding the 35 U.S.C. 103 rejection of claims 1 and 7 under Fink et al. (U.S. PGPUB 2004/0159296A1) in view of Takagi; all have been fully considered and are persuasive. Therefore, said prior art rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made for claims 1 and 7 in light of combined teachings in Perissinotto and Takagi as set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                            /MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654